Case 1:19-cv-03597-EK-ST Document 30 Filed 08/31/21 Page 1 of 3 PageID #: 148



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

ALEXANDRE KANTOR,

                        Plaintiff,                  MEMORANDUM & ORDER
                                                    19-CV-3597(EK)(ST)
                 -against-

AIR ATLANTIC MEDICAL, P.C., and
ALEXANDER IVANOV, M.D., Individually,

                        Defendants.

------------------------------------x

ERIC KOMITEE, United States District Judge:

           The Court has received Magistrate Judge Steven

Tiscione’s Report and Recommendation (R&R) dated June 7, 2021.

ECF No. 28.    Judge Tiscione recommends that I grant Plaintiff’s

motion for default judgment, find Defendants jointly and

severally liable under the Fair Labor Standards Act and New York

Labor Law, and enter judgment against them in the amount of

$119,700.00, plus prejudgment interest.

           As the R&R explains, the principal amount

($119,700.00) is based on the following:

     $54,650.00 in underpaid wages;

     $54,650.00 in liquidated damages;

     $10,000.00 in statutory damages for written notice and wage

      statement violations;
Case 1:19-cv-03597-EK-ST Document 30 Filed 08/31/21 Page 2 of 3 PageID #: 149




     $400.00 in costs;

     $0.00 in attorneys’ fees.

           The R&R also recommends that I calculate prejudgment

interest by multiplying $13.48 by the number of days between

June 25, 2017 (halfway through Plaintiff’s term of employment)

and the date judgment is entered — here, August 31, 2021.             There

were a total of 1,528 days in that time period.           Based on that

figure, the total amount of prejudgment interest due is

$20,597.44.    Combined with the principal amount calculated

above, Defendants are jointly and severally liable for a sum of

$140,297.44.

           Neither party has filed objections and the time to do

so has expired.     Accordingly, the Court reviews the R&R for

clear error on the face of the record.         See Advisory Comm. Notes

to Fed. R. Civ. P. 72(b); accord Gesualdi v. Mack Excavation &

Trailer Serv., Inc., No. 09-CV-2502, 2010 WL 985294, at *1

(E.D.N.Y. Mar. 15, 2010).      Having reviewed the record, the Court

finds no clear error.      Accordingly, the Court adopts the R&R in

its entirety pursuant to 28 U.S.C. § 636(b)(1).           Therefore,

Plaintiff’s motion for default judgment is granted.           I find the




                                     2
Case 1:19-cv-03597-EK-ST Document 30 Filed 08/31/21 Page 3 of 3 PageID #: 150



Defendants jointly and severally liable in the amount of

$140,297.44.    The Clerk of Court is respectfully directed to

enter judgment and close this case.




     SO ORDERED.

                                   /s Eric Komitee___________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     August 31, 2021
           Brooklyn, New York




                                     3
